Citation Nr: 0319067	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  99-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for cardiovascular 
disease, also claimed as secondary to nicotine dependence.

3.  Entitlement to service connection for chronic pulmonary 
disease, to include emphysema and bronchitis, also claimed as 
secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from June 1958 to March 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated April 1998 and March 
1999 by the New Orleans, Louisiana, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied the 
veteran's claims of entitlement to service connection for 
nicotine dependence, cardiovascular disease and chronic 
pulmonary disease (to include emphysema and bronchitis), the 
latter two issues also claimed as secondary to nicotine 
dependence.  The case had been previously remanded by the 
Board to the RO for evidentiary and procedural development in 
October 2000 and March 2001.


REMAND

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA is required to provide a medical examination when a 
claim includes competent evidence of a current disability and 
evidence indicating that the current disability or symptoms 
may be associated with the claimant's active service, but the 
record does not include sufficient medical evidence to make a 
determination on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).

The veteran has presented several lay witness statements from 
his peers and his own personal statements attesting that he 
was a non-smoker prior to entering service and that he 
acquired a cigarette habit during his period of active duty.  
He has also submitted three letters from his private family 
physician, George B. Mowad, M.D., dated in February 1998, 
April 1999 and June 1999, in which Dr. Mowad attributed the 
veteran's cardiovascular disease and a myocardial infarction 
in 1992 to his longtime history of regular tobacco use.  Dr. 
Mowad also opined that the veteran's dependence on tobacco 
began during his period of military service.  In view of this 
record, this case must be remanded for VA examinations.

Precedent opinions of the VA Office of General Counsel 
established that service connection for death or disability 
may be awarded: 1) on a direct basis if the evidence 
establishes that an underlying disease or injury was caused 
by tobacco use during service, and 2) on a secondary basis in 
cases of death or disability attributable to tobacco use 
subsequent to military service if nicotine addiction arose in 
service and was proximate cause of the death or disability.

A determination of whether the appellant is dependent on 
nicotine is a medical issue.  VAOPGCPREC 19-97.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV), nicotine dependence is recognized as a substance abuse 
disorder.  VAOPGCPREC 19-97; see also DSM IV at 108-09, 133-
34.

In view of the foregoing, the claim is REMANDED to the RO for 
the following developments:

1.  The RO should schedule the veteran 
for a psychiatric examination to 
determine whether or not he has a 
current diagnosis of nicotine dependence 
under DSM-IV criteria.  The veteran's 
claims file with his pertinent medical 
history should be made available for the 
examiner review prior to performing the 
examination.  If a diagnosis of nicotine 
dependence is obtained the examiner 
should provide an opinion as to whether 
it is at least as likely as it is not 
that the veteran's nicotine dependence 
had its onset during his period of 
active duty.  To the extent possible, 
the examiner should provide a detailed 
rationale for his/her opinion. 

(a.)  If a diagnosis of nicotine 
dependence is not found, or if a 
diagnosis of nicotine dependence is 
determined to have had its onset 
after the veteran's period of active 
duty, the RO should schedule the 
veteran for a medical examination by 
the appropriate specialists to 
determine the nature of the 
relationship, if any, between his 
current cardiovascular disease and 
pulmonary disease and his tobacco use 
for only that period of time during 
active service.  The veteran's claims 
file with his pertinent medical 
history should be made available for 
the examining specialists' review 
prior to performing their 
examinations.  To the extent 
possible, each medical examiner 
should provide a detailed rationale 
for his/her opinion.

(b.)  If a diagnosis of nicotine 
dependence is obtained and if 
nicotine dependence is determined to 
have had its onset during the 
veteran's period of active duty, the 
RO should schedule the veteran for a 
medical examination by the 
appropriate specialists to determine 
the nature of the relationship 
between his current cardiovascular 
disease and pulmonary disease and the 
nicotine dependence, including 
whether his post-service tobacco use 
became a supervening cause of the 
cardiovascular disease and pulmonary 
disease.  The veteran's claims file 
with his pertinent medical history 
should be made available for the 
examining specialists' review prior 
to performing their examinations.  To 
the extent possible, each medical 
examiner should provide a detailed 
rationale for his/her opinion. 

2.  The RO should thoroughly review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claims on 
appeal.  After obtaining any evidence 
identified by the veteran or allowing 
him an appropriate response period, the 
RO should then readjudicate the issues 
of entitlement to service connection for 
nicotine dependence, cardiovascular 
disease and chronic pulmonary disease 
(to include emphysema and bronchitis).

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
discussing the pertinent evidence and 
laws and regulations.  Allow an 
opportunity for the veteran and his 
representative to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


